Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (e.g., see p. 7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.




Claim Objections
In claim 15, the limitation --that-- should be appear prior to the limitation “comprises”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 17-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation “the” naturally occurring antimicrobial peptide: there is insufficient antecedent basis for this limitation as the claim from which it depends is not directed to a naturally occurring peptide.
The claim also recites the limitation “taken” which renders the metes and bound indefinite because it is not clear if the peptide removed or derived from the horseshoe crab.
Claim 17 is drawn to a vector comprising SEQ ID NO: 3 and that further comprises cloning the AGM182 gene. The metes and bounds of the claim are indefinite because the claim from which it depends is a product claim yet also requires an active step. The claim also recites “under” a constitutive promoter: it is not clear what is “under” this promoter.
It is suggested that the claim be amended to recite that the vector merely further comprises additional structural elements as opposed to cloning additional elements into the vector, and to recite that the promoter is operably linked to the gene or controls expression of the gene.
Similar amendments should be made to claims 18 and 19: the limitations “incorporating” and “adding” should be removed from the claim.
Claim 20 recites the limitation “the” mycotoxin producing fungal species. It is not clear as to which species the claim refers. The limitation “the” should be replaced with 
--a--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,083,775 B2 (referred to herein as ‘775). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Instant claims 1-20 are drawn to a method to produce a transgenic maize line expressing a synthetic AGM182 peptide comprising the nucleotide sequence of SEQ ID NO: 3 that encodes the amino acid sequence of SEQ ID NO: 4 and which reduces growth of Aspergillus flavus, transgenic maize lines expressing said peptide, and vectors comprising said peptides.
	‘775 claims a method to produce transgenic maize lines expressing SEQ ID NO: 3 that encodes a peptide having the amino acid sequence of SEQ ID NO: 4 in the pMCG plasmid and comprising the Adh-1 intron and BAAS, wherein the method reduces growth of A. flavus, transgenic maize comprising said peptide, and the aforementioned peptide.
	Therefore, prior to the effective filing date of the instant invention it would have been prima facie to one of ordinary skill in the art to arrive at the instantly claimed methods, plants, vectors and peptides because they are specifically claimed in ‘775.

Conclusion
No claim is allowed.
Claims 1-20 appear to be free of the prior art. The closest prior art is Chen et al (2015, World Mycotoxin Journal, 8:211-224) as evidenced by Rajasekaran et al (2018, Plant Science, 270:150-156) and Shigenaga et al (1990, The Journal of Biological Chemistry, 265:21350-21354), which when taken as a whole teaches making and using an AGM182 peptide. 
However, the prior art fails to disclose or teach the nucleic acid sequence of SEQ ID NO: 3 as evidenced by the sequence search results of 26 October 2022 and the fact that SEQ ID NO: 3 is a codon-optimized and synthetic sequence (e.g. see ¶ 0008 and 0016).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662